Supreme Court of Florida
                             ____________

                           No. SC20-1220
                            ____________


 THE FLORIDA BAR RE: ADVISORY OPINION—OUT-OF-STATE
  ATTORNEY WORKING REMOTELY FROM FLORIDA HOME.

                            May 20, 2021

PER CURIAM.

     This matter is before the Court for consideration of a proposed

advisory opinion from the Standing Committee on the Unlicensed

Practice of Law (Standing Committee) regarding an out-of-state

licensed attorney working remotely from Florida. We have

jurisdiction. See art. V, § 15, Fla. Const.; R. Regulating Fla. Bar

10-9.1(g).

     Thomas Restaino, an out-of-state licensed attorney, filed with

the Standing Committee a request for issuance of an advisory

opinion on the issue of whether it constituted the unlicensed

practice of law for him to work remotely from his Florida home

solely on federal intellectual property matters for a New Jersey
based law firm. The Standing Committee held a public hearing on

Mr. Restaino’s request, after which it filed with the Court a

proposed advisory opinion concluding that Mr. Restaino’s remote

work activities do not constitute the unlicensed practice of law in

Florida.

     After the Standing Committee filed its proposed advisory

opinion, the Court invited Mr. Restaino and all other interested

parties to file either a brief or response in support of or in

opposition to the opinion. The Real Property, Probate, and Trust

Law Section of The Florida Bar filed a response in support of the

proposed opinion. No other briefs or responses were filed.

     Having considered the proposed opinion and the response

filed, the Court hereby approves the proposed advisory opinion as

set forth in the appendix to this opinion.1

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

     1. References in the Appendix to TABS A, B, C, and D, are to
the attachments to the proposed advisory opinion originally filed by
the Standing Committee in this case on August 17, 2020.

                                  -2-
Original Proceeding – The Florida Bar Re: Advisory Opinion

Susanne McCabe, Chair, Jeffrey T. Picker, and William A. Spillias,
Standing Committee on Unlicensed Practice of Law, The Florida
Bar, Tallahassee, Florida,

     On behalf of the Standing Committee on the Unlicensed
     Practice of Law

William Thomas Hennessey III, Chair, Real Property, Probate and
Trust Law Section of The Florida Bar, West Palm Beach, Florida,

     Responding




                               -3-
                             Appendix

                       THE FLORIDA BAR
                  STANDING COMMITTEE ON THE
                  UNLICENSED PRACTICE OF LAW



FAO #2019-4, OUT-OF-STATE ATTORNEY WORKING
REMOTELY FROM FLORIDA HOME
________________________________________________/



                  PROPOSED ADVISORY OPINION

                          August 17, 2020




                               -4-
                                 INTRODUCTION

       This request for a formal advisory opinion is brought pursuant to Rule 10-

9.1 of the Rules Regulating The Florida Bar. The Petitioner, Thomas Restaino

(hereinafter, “Petitioner”), is an out-of-state licensed attorney who asked whether it

would be the unlicensed practice of law for him, a Florida domiciliary employed

by a New Jersey law firm (having no place of business or office in Florida), to

work remotely from his Florida home solely on matters that concern federal

intellectual property (hereinafter, “IP”) rights (and not Florida law) and without

having or creating a public presence or profile in Florida as an attorney (TAB A).

      Pursuant to Rule 10-9.1(f) of the Rules Regulating The Florida Bar, public

notice of the hearing was provided on The Florida Bar’s website, in The Florida

Bar News, and in the Orlando Sentinel. The Standing Committee held a public

hearing on February 7, 2020. Testifying at the hearing were the Petitioner and

Florida attorney Barry Rigby. In addition to the testimony presented at the hearing

(TAB B), the Standing Committee received written testimony from three attorneys,

which has been filed with this Court (Tab C).

                                       FACTS

      Petitioner set forth the following facts in his request for advisory opinion

(TAB A) and in his testimony at the public hearing (TAB B): He is licensed to

practice law in New Jersey, New York, and before the United States Patent and



                                        -5-
Trademark Office (hereinafter “USPTO”). He is not licensed to practice law in

Florida. He recently retired from his position as chief IP counsel for a major U.S.

Corporation.1 That position was in New Jersey. He moved from New Jersey to

Florida. He started working as an attorney with a New Jersey law firm specializing

in federal IP law. The firm has no offices in Florida and has no plans to expand its

business to Florida. His professional office will be located at the firm’s business

address in New Jersey, although he will do most of his work from his Florida home

using a personal computer securely connected to the firm’s computer network. In

the conduct of his employment with the firm, he will not represent any Florida

persons or entities and will not solicit any Florida clients. While working remotely

from his Florida home, he will have no public presence or profile as an attorney in

Florida. Neither he nor his firm will represent to anyone that he is a Florida

attorney. Neither he nor his firm will advertise or otherwise inform the public of

his remote work presence in Florida. The firm’s letterhead and website, and his

business cards will list no physical address for him other than the firm’s business



       1. In that role, Petitioner was responsible for all IP related advice and
counsel to the businesses and divisions of the company. And while he is registered
to practice before the USPTO, that was only a small part of the work he had done
for the company (TAB B; p. 9, lines 10-17). While the Supreme Court, in The
Florida Bar v. Sperry, 373 U.S. 397 (1963), held that Florida may not prohibit the
representation of clients before the USPTO by USPTO-registered practitioners as
the unlicensed practice of law, Petitioner’s request does not involve his practice
before the USPTO, but other aspects of his work.

                                        -6-
address in New Jersey and will identify him as “Of Counsel – Licensed only in

NY, NJ and the USPTO.” The letterhead, website, and business cards will show

that he can be contacted by phone or fax only at the firm’s New Jersey phone and

fax number.2 His professional email address will be the firm’s domain. His work

at the firm will be limited to advice and counsel on federal IP rights issues in

which no Florida law is implicated, such as questions of patent infringement and

patent invalidity. 3 He will not work on any issues that involve Florida courts or

Florida property, and he will not give advice on Florida law.

      At the hearing, Petitioner testified “we’ve tried to set up and utilize the

technology in a fashion that essentially places me virtually in New Jersey. But for

the fact that I’m physically sitting in a chair in a bedroom in Florida, every other

aspect of what I do is no different than where I’m physically sitting in a chair in

Eatontown, New Jersey and that’s the way I tried to and have structured it so that

the public sees a presence in, in Eatontown, New Jersey and no other presence.”

(TAB B, pp. 27-8; lines 25 – 9).


     2. Phone calls to his law firm and his extension are routed to his cell phone.
While clients do not dial his cell phone number directly, Petitioner’s cell phone has
a New Jersey area code (TAB B; p. 14, lines 5-9 and 13-17).

       3. Throughout Petitioner’s 32-year legal career, he has limited his practice
to federal IP rights, generally, with an expertise in patent rights (TAB B; p. 9, lines
2-6). Petitioner testified that most of his law firm’s work is for his former
corporate employer and that as a practical matter he would be working for his
former employer as outside counsel (TAB B; p. 13, lines 12-15).

                                         -7-
      Petitioner further explained “the firm employs a cloud-based system. All the

files are located in New Jersey. It’s actually pretty amazing. I didn’t have any

appreciation for this technology before I started with the firm. . . . [T]he way it

works is . . . my computer in Florida is just a keyboard and a mouse and a screen.

But the computer doesn’t actually – you don’t generate documents on the

computer. Everything is actually on a computer in New Jersey, server in New

Jersey. And you are just simply supplying that computer with mouse clicks and

taps on your keyboard. And the document you’re creating, . . . like if I were

writing an amendment to USPTO office action, is actually being created in New

Jersey. It’s just the tapping happens in Florida, if you will.” (TAB B; pp. 28-9,

lines 11 – 3).

                                    DISCUSSION

      Rule 4-5.5(b)(1) of the Rules Regulating The Florida Bar provides that a

lawyer who is not admitted to practice in Florida may not establish an office or

other regular presence in Florida for the practice of law.

      It is clear from the facts in Petitioner’s request and his testimony at the

public hearing that Petitioner and his law firm will not be establishing a law office

in Florida. It is equally clear that Petitioner will not be establishing a regular

presence in Florida for the practice of law; he will merely be living here.




                                         -8-
      The facts raised in Petitioner’s request, quite simply, do not implicate the

unlicensed practice of law in Florida. Petitioner is not practicing Florida law or

providing legal services for Florida residents. Nor is he or his law firm holding out

to the public as having a Florida presence. As Petitioner testified, “we . . . tr[ied]

to make sure that no Florida citizens, no Florida businesses, certainly not the

Florida courts, would have any exposure to me or . . . the work I was doing.” (TAB

B, p. 13; lines 19-23).

      All indicia point to Petitioner’s practice of law as being in New Jersey, not

in Florida. It is the opinion of the Standing Committee that based on the facts set

forth in his request and hearing testimony, and since there is no attempt by

Petitioner or his firm to create a public presence in Florida, Petitioner does not

have a presence in Florida for the practice of law.

      As this Court noted in The Florida Bar v. Moses, 380 So. 2d 412, 417 (Fla.

1980), “the single most important concern in the Court’s defining and regulating

the practice of law is the protection of the public from incompetent, unethical, or

irresponsible representation.” Because Petitioner is not providing legal services to

Florida clients, no Floridians are being harmed by Petitioner’s activity and there

are no interests of Floridians that need to be protected by this Court.4


      4. Under Rule 8.5(a) of the New Jersey Rules of Professional Conduct
(TAB D), a lawyer admitted to practice in New Jersey is subject to the disciplinary
authority of New Jersey regardless of where the lawyer’s conduct occurs.

                                         -9-
      In May 2019, the Utah Ethics Advisory Opinion Committee (hereinafter,

“UEAOC”), in Opinion No. 19-03, opined that an individual licensed in another

state who establishes a home in Utah and practices law for clients from the state

where the attorney is licensed and who neither solicits Utah clients nor establishes

a public office in Utah is not engaged in the unauthorized practice of law (TAB E).

In coming to this conclusion, the UEAOC found no case in any jurisdiction where

an attorney was disciplined for practicing law out of a private residence for out-of-

state clients located in the state where the attorney is licensed. It also pointed out

that the concern [under Utah’s version of Rule 4-5.5] is that an attorney not

establish an office or public presence in a jurisdiction where the attorney is not

admitted, and that concern is based upon the need to protect the interests of

potential clients in that jurisdiction. In paragraph 16 of its opinion, the UEAOC

posed the following question: “[W]hat interest does the Utah State Bar have in

regulating an out-of-state lawyer’s practice for out-of-state clients simply because

he has a private home in Utah? . . . [T]he answer is . . . none.”

      Like the UEAOC, the Standing Committee’s concern is that the Petitioner

does not establish an office or public presence in Florida for the practice of law.

As discussed above, neither is occurring here. And in answering the same question


Consequently, Petitioner’s clients would be protected by the Office of Attorney
Ethics, the investigative and prosecutorial arm of the Supreme Court of New
Jersey.

                                        - 10 -
posed by the UEAOC, it is the opinion of the Standing Committee that there is no

interest that warrants regulating Petitioner’s practice for his out-of-state clients

under the circumstances described in his request simply because he has a private

home in Florida.

      In light of the current COVID-19 pandemic, the Standing Committee finds

the written testimony of Florida-licensed attorney, Salomé J. Zikakis, to be

particularly persuasive:

        I believe the future, if not the present, will involve more and more
 attorneys and other professionals working remotely, whether from second homes
 or a primary residence. Technology has enabled this to occur, and this flexibility
 can contribute to an improved work/life balance. It is not a practice to
 discourage.

       There are areas of the law that do not require being physically present,
 whether in a courtroom or a law office. Using the attorney’s physical presence in
 Florida as the definitive criteria [sic] is inappropriate. So long as the attorney is
 not practicing Florida law, is not advertising that he practices Florida law, and
 creates no public presence or profile as a Florida attorney, then there is no UPL
 simply because the attorney is physically located in Florida. There is no harm to
 the public. These facts do not and should not constitute UPL in Florida.

 (TAB C).

                                   CONCLUSION

      It is the opinion of the Standing Committee that the Petitioner who simply

establishes a residence in Florida and continues to provide legal work to out-of-

state clients from his private Florida residence under the circumstances described

in this request does not establish a regular presence in Florida for the practice of



                                        - 11 -
law. Consequently, it is the opinion of the Standing Committee that it would not

be the unlicensed practice of law for Petitioner, a Florida domiciliary employed by

a New Jersey law firm (having no place of business or office in Florida), to work

remotely from his Florida home solely on matters that concern federal intellectual

property rights (and not Florida law) and without having or creating a public

presence or profile in Florida as an attorney.


                                          /s/ Susanne McCabe by Jeffrey T. Picker
                                        Susanne McCabe, Chair
                                        Standing Committee on
                                        Unlicensed Practice of Law
                                        The Florida Bar
                                        651 East Jefferson Street
                                        Tallahassee, Florida 32399-2300
                                        (850) 561-5840
                                        Fla. Bar No. 771511
                                        Primary Email: upl@floridabar.org

                                          /s/ Jeffrey T. Picker
                                        Jeffrey T. Picker
                                        Fla. Bar No. 12793

                                          /s/ William A. Spillias
                                        William A. Spillias
                                        Fla. Bar No. 909769
                                        The Florida Bar
                                        651 East Jefferson Street
                                        Tallahassee, Florida 32399-2300
                                        (850) 561-5840
                                        Primary Email: jpicker@floridabar.org
                                        Secondary Email: upl@floridabar.org




                                       - 12 -